Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 1 of 13 PageID 1018




                                                                  EXHIBIT 7
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 2 of 13 PageID 1019
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 3 of 13 PageID 1020
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 4 of 13 PageID 1021
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 5 of 13 PageID 1022
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 6 of 13 PageID 1023
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 7 of 13 PageID 1024
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 8 of 13 PageID 1025
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 9 of 13 PageID 1026
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 10 of 13 PageID 1027
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20   Page 11 of 13 PageID 1028
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20              Page 12 of 13 PageID 1029



5/8/15     Kevin Dyche v. US Environmental Services, LLC
5/29/15    Ronald Crim v. R. L. Eldridge Construction, Inc. and Texas Mutual Insurance Company
6/2/15     Karen and Kevin Murphy v. Tractor Supply Company
6/19/15    Robert Thacker v. Diamond Offshore
9/18/15    Carlos Avila v. Gotland Schiffahrt GMBH & Company; and Lubeca Marine Germany GMBH
11/18/15   Dwynyas Sanders v. Grocers Supply Company, Inc.
8/3/16     Rita Arocha, Cristal Baylor and George Baylor v. Carlos Harris and Horizon Coach Lines
8/18/16    Jether Christian v. Oceanwide America, Inc.
10/12/16   Quang Nguyen and Hong K. Nguyen v. Dickinson ISD
           Quality Carriers, Inc., Gulf Coast Express Carriers Inc. & Bobby Nixon v. Willie Lee Pritchett, Franci
10/26/16   Winston
11/16/16   Pamela Bartos v. Dollar General Corporation and Edward Afriogo
11/30/16   Karina Zuniga v. Palletized Trucking, Inc. and David Heard
12/7/16    Donna Gail Jackson v. Humberto Leal, Individually and d/b/a H. Leal Haulers and Artemio Leal
1/4/17     Yolanda B. Cortez v. Cypress Fairbanks ISD
1/18/17    Dustin Long v. Edward Artega and Daniel Moreno
6/14/17    Shen Fu He v. Swift Transportation, Company of Arizona
8/23/17    Mario Guerrero v. Palletized Trucking, Inc.
9/8/17     Mike Markalonis v. REM Directional, et al
10/4/17    Susan Smith v. Scott Burrows and Brenda Grumbling
10/6/17    Gregory Cline v. Soc-SMG, Inc. and Starr Indemnity & Liability Company
12/20/17   Karitha Ginjupalli, D.D.S. v. Provident Life & Accident Insurance Company d/b/a UNUM
12/21/17   Thomas Williams v. Diamond Offshore Company, et al
2/22/18    Randy Wilkinson v. Jesus Guadelupe Gonzales & Palletized Trucking, Inc.
2/23/18    Craig Wiltfang v. Rush Truck Leasing and Naegeli Transportation
3/16/18    Jeremy Martin v. Port Terminal Railroad Assosiates
3/22/18    Courtney Bell v. Paul Beasley and Jowin Express, Inc.
4/12/18    Ronald Maddox v. Eurest Support Services, et al
4/19/18    Hassan Sheikhvand v. Jessica Lin and Brian Baird
4/20/18    Mohammed Hamdan and Rebhi Hamdan v. Kofile Technologies and William Gerwick
5/11/18    Clarence Fine v. Bludworth Marine
5/25/18    Richard Soliz and Mark Holland v. Cowan Systems
6/1/18     Eva Contreras v. Sol Marena Fanini and Marisol Cruz Walker
7/6/18     Repka, et al v. Prestige Gunite
8/15/18    Dalzell v. Allied Property and Casualty
9/7/18     Vinod Patel & Kokila Patel v. Rebecca Lynn DeFazio
9/19/18    Veronica Leal & Jesus Garcia v. Palletized Trucking, Inc et al
9/21/18    Curtis Radick v. UPRR
9/28/18    Patrick Payne v. UPRR
10/3/18    James Eugene Wolf v. Howard Elsworth Whitney & Leimer Brothers, Inc
Case 6:19-cv-00038-H Document 56-7 Filed 11/16/20        Page 13 of 13 PageID 1030



10/5/18    James Brown v. North Houston Pole Line, et al
10/12/18   Michael Cowser v. Mesfine Tufa, et al
10/17/18   Patrick Collier v. O'Reilly Auto Parts
10/24/18   Malek Abushaaban v. Michael Angel Sanchez, Yellowstone Landscape Group, Inc & bio Landscape
11/2/18    Aubrey Davis v. Chaelene Leleo and Karen McKeague
11/9/18    Craig Scott v. The Saxton Group, LLC, Kimco Temple LP, Temple and Towne Ceter, LLC
1/4/19     Gary Hamby v. UPRR
1/11/19    Sharon Alemar v. Andrew Martin & Sumed Ent. Inc.
1/18/19    Cynthia Scorcelli v. Shaun Campos & Colonial Comp Mutual Insurance
2/13/19    Ottor Martinez v. Reytec Construction Resources Inc
2/27/19    Luis Machado v. Emigdio Olvera, Mario Cerritos & Adrian Barraza
4/12/19    Nicholas Picciandra v. Taylor Lauren, Adrian Barraza Burba & State Farm Ins.
4/17/19    Michael Eaglin v. Noble Services International LTD
04/26/19   Gaagu Richmond v. Kimberly Miles & Christopher James Smith
5/3/19     John Mounce v. UPRR
5/31/19    Juan Manzan v. Simon Property Group & HC Galleria
6/28/19    Barbara Rusin v. Miguel Meza
8/2/19     Carlo Moreno v. Luis Flores & Miranda Deliveries, LLC
8/9/19     Wilma Johnson v. Air Liquid America LP
8/23/19    Andress Ward v. Cardinal Logistics, et al
8/30/19    Duane Fugate v. Aspen Insurance
10/11/19   Orlando Garza v. Lorie Larson and Kevin Allen
12/13/19   Paul Young v. Barry Terrell
12/18/19   Alex Vargas v. C&G Welding
1/3/20     Ignacio Montoya v. Unimex & Pedro Perez
1/17/20    Kevin Brady v. Texas Terminals
2/7/20     Melvin Thomas v. Jennifer Joy Sutton
2/14/20    Rboert Tubbe v. XTO Energy Inc. & Frontier Drilling LLC
3/13/20    Kathy Hudson v. Frederic James Cytacki
5/12/20    Jordan Baca v. Rooms to Go
8/10/20    Jeffrey Hardy v. Transocean Offshore
10/8/20    Maria Sanchez v. Stripes
10/13/20   Justin Hines v. Echo Marine
10/22/20   Tran v. Olsteen
10/29/20   Shannan Riddle v. Superior Energy Services, et al
11/5/20    Enrique Arriaga v. Virdi Transport LLC
